STEVEN J. ABELSON, ESQ.
ID (SA) 7987
80 West Main Street
P.O. Box 7005
Freehold, New Jersey 07728
(732)462-4773
Attorney for Debtor

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY

)))))))))))))))))))))))))
In re:                                   :
                                         :        Case No. 18-30345 (MBK)
  SUDHIR BUDHIRAJA                       :
                                         :        Chapter 7
                                         :
         Debtor.                         :        CERTIFICATION OF COUNSEL
                                         :          IN SUPPORT OF MOTION
                                         :
)))))))))))))))))))))))))                        Hearing Date: November 5, 2018, at 10:00 am

          STEVEN J. ABELSON, hereby certifies as follows:

          1) I am an attorney at law of the State of New Jersey, and this District and am charged with

the handling of the above captioned matter on behalf of the Debtors.

          2) This instant petition was erroneously filed under chapter 7.

          3) The error was discovered mere minutes after filing, this motion is brought to correct the

same.

          4) For these reasons, we would ask the Court to enter the Order of Conversion.

                                             CERTIFICATION

          I hereby certify that the foregoing statements are true. If any of the foregoing statements are

willfully false, I realize that we are subject to punishment.


                                                                 /s/ Steven J. Abelson
                                                                 STEVEN J. ABELSON

Dated: October 12, 2018
